Title: To Alexander Hamilton from William C. Bentley, 16 September 1799
From: Bentley, William C.
To: Hamilton, Alexander


Richmond [Virginia] September 16, 1799. “I have this day forwarded to the proper officer A return of my Regiment up to the 1st day of this month—the number returnd is only 133. I lament that our success has not been greater, but you may be assured that no blame ought to be ascrib’d to the Recruiting officers, they have been incessant in their labors. It is not easily to conceive the Democratic rage that we have had to encounter. But appearances are now more flattering; the approaching Season will facilitate the business.…”
